DETAILED ACTION
Claims 1, 3, 4, 8, 11, 15 and 18 have been amended.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.

Response to Arguments
The 112 rejection of claim 3 has been withdrawn in view of the applicant’s amendment.

Argument A) – The applicant argues, in regards to the 103 rejection of claims 1, 8 and 15, that Kim and Matthews fail to disclose the limitation “transmit to the gateway device, the compliance policy to be applied to the IoT endpoint wherein the IoT management agent invokes an application programming interface provided by the IoT endpoint to configure the IoT endpoint based on the configuration data” (see applicant’s remarks; page 11).
Response to argument A) – The applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.

Argument B) – The applicant argues, in regards to the 103 rejection of claims 10 and 17, that Barnett does not cure the deficiencies of the rejection of the independent claims in view of Kim and Matthews (see applicant’s remarks; page 12).
Response to argument B) – The applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.

Argument C) – The applicant argues, in regards to the 103 rejection of claims 5, 7, 12, 14 and 20, that Sender does not cure the deficiencies of the rejection of the independent claims in view of Kim and Matthews (see applicant’s remarks; page 12).
Response to argument C) – The applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8, 9, 11, 13, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 2019/0190737 A1) in view of Matthews et al. (U.S. 20190020718 A1), and further in view of Seed et al. (U.S. 2018/0270295 A1).
Regarding claims 1, 8 and 15, Kim discloses a system and method comprising: 
a computing device comprising a processor and a memory (see Kim; paragraph 0012; Kim discloses computer system includes a processor and memory);
machine readable instructions stored in the memory that, when executed by the processor (see Kim; paragraph 0113; Kim discloses instructions stored on the memory), cause the computing device to at least:
invoke a function (analysis function) that generates configuration data (output, i.e. mode set and parameter) for the IoT endpoint, wherein the at least one metric (temperature and humidity) from the IoT device enrollment request (specification information received for to generate the configuration data (mode set and parameter) for the IoT endpoint (see Kim; paragraphs 0045, 0046, 0077, 0078 and 0089; Kim discloses that specification information, which includes a specification part, controller-related part and sensor-related part, is received for registration, i.e. claimed “enrollment request”, to be mapped to the function of the IoT device.  In other words, the IoT device sends the specification information to be registered.  Further, control configuration information includes control parameters that are generated and used.  A data analyzer performs prediction and learning on the basis of the sensing data values and outputs set modes and levels.  In particular, if both temperature and humidity values are greater than threshold values, a mode for control of the IoT device/terminal is set and a parameter is generated, corresponding to the set mode, that is sent to the IoT device/terminal.  The examiner notes that applicant’s specification gives support for this by stating a configuration function analyzes temperature readings, as arguments, to determine optimal settings for the IoT device; see applicant’s specification; paragraph 0024); 
create a device campaign (control scenario) to apply the configuration data (output, i.e. mode set and parameter) to the IoT endpoint, the device campaign comprising a compliance policy (control rule) to be applied to the IoT endpoint, wherein the compliance policy identifies the configuration data  (mode set and parameter) (see Kim; paragraphs 0040, 0074, 0076, 0079, and 0080; Kim discloses a control rule for designating a cluster and function for the IoT terminal corresponding to a control scenario. The controller controls the IoT terminal by applying the analysis value on the basis of the control parameters, i.e. configuration data, of the control scenario which corresponds to the control rule designating the function.  The IoT terminal is driven using the outputs of the analysis.  The control scenario may be based on control scenario 
assign the IoT endpoint to the device campaign (control scenario) (see Kim; paragraphs 0040 and 0061; Kim discloses a cluster, which corresponds to the control scenario, is assigned to the control IoT device with a specified control rule.  The cluster is configured in units of domains, e.g. lighting, temperature, humidity, etc.).
While Kim discloses an automatic configuration device that collects sensing information for an IoT terminal (see Kim; paragraphs 0048, 0052 and 0075), as discussed above, Kim does not explicitly disclose receive, from an IoT management agent executed by a gateway device, an IoT device enrollment request comprising a device identifier and at least one metric for an Internet of Things (IoT) endpoint.
In analogous art, Matthews discloses receive, from an Internet of Things (IoT) management agent executed by a gateway device (IOT gateway device 130), an IoT device enrollment (registration) request comprising a device identifier (ID, name or type) and at least one metric (sensor information) for an IoT endpoint (see Matthews; paragraph 0056; Matthews discloses IOT gateway device 130 may register new IOT devices 140 by sending data of the IOT devices 140 to the V-BMC 124.  The data of the IOT devices 140 sent to the V-BMC 124 for registering includes data such as ID, name, type and other information of the sensors of the IOT devices 140.  For example, the sensor information may include current readings of the sensor).
One of ordinary skill in the art would have been motivated to combine Kim and Matthews because they both disclose features of collecting and using sensor data for IoT devices, and as such, are within the same environment.

While Kim discloses “…the device campaign comprising a compliance policy to be applied to the IoT endpoint…”, as discussed above, the combination of Kim and Matthews does not explicitly disclose transmit to the gateway device, the compliance policy to be applied to the IoT endpoint wherein the IoT management agent invokes an application programming interface provided by the IoT endpoint to configure the IoT endpoint based on the configuration data.
In analogous art, Seed discloses transmit to the gateway device, the compliance policy (SL operations) to be applied to the IoT endpoint, wherein the IoT management agent (DSLT-MF) invokes an application programming interface (API) provided by the IoT endpoint to configure the IoT endpoint based on the configuration data (information from DSLT-REQ parameters) (see Seed; paragraphs 0125-0127, 0135, 0298 and Figure 12; Seed discloses a distributed service layer transaction management function, e.g. DSLT-MF 1206, hosted on a IoT gateway receives a DSLT trigger request 1222 such that the DSLT-MF 1206 disseminates a DSLT-REQ 1224/26 to a DSLT-CF 1212/14 hosted on a IoT device.  The DSLT trigger request consist of SL operations targeting one or more targets, i.e. the DSLT-CF of IoT devices.  The DSLT-CF, e.g. 1212/14, of the IoT device supports an API 1402 that may be used by the DSLT-MF, e.g. 1206, of the IoT gateway to send the DSLT related requests to the DSLT-CF, e.g. 1212/14.  The DSLT-CFs, e.g. 1212/14, configure their resource’s attributes with the information contained in the DSLT-REQ parameters).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Seed’s distributed service layer transaction/operation feature into the combined system of Kim and Matthews in order to provide the benefit scalability by allowing the control scenario/rule (see Kim; paragraph 0040) to be sent to the IoT terminals via an IoT gateway.
Further, Kim discloses the additional limitations of claim 15, a non-transitory, computer-readable medium, comprising machine readable instructions and a processor (see Kim; paragraph 0113; Kim discloses a non-transitory computer readable medium).
Regarding claims 2, 9 and 16, Kim, Matthews and Seed disclose all the limitations of claims 1, 8 and 15, as discussed above, and further the combination of Kim, Matthews and Seed clearly discloses wherein the machine readable instructions that cause the computing device to create the device campaign further cause the computing device to at least:
create the compliance policy (control rule) to specify that the configuration data (mode set and parameter) is to be applied (see Kim; paragraphs 0063, 0065, 0074 and 0076; Kim discloses updating a control rule, i.e. creating an updated rule, when a desired event or set condition occurs.  The control rule may be set on the basis of a pattern identified through machine learning.  In other words, the mode set and parameter is applied based on the control rule); and
assign the compliance policy (control rule) to the device campaign (control scenario) (see Kim; paragraph 0040; Kim discloses the control rule corresponding to the control scenario).
Regarding claim 3, Kim, Matthews and Seed disclose all the limitations of claim 1, as discussed above, and further the combination of Kim, Matthews and Seed clearly discloses wherein the machine readable instructions, when executed by the processor, further cause the computing device to at least: insert, into a command queue (automation domain knowledge database 200) of the IoT management agent (automatic configuration device), a command that specifies the device identifier (device type information) of the IoT endpoint and a policy identifier (a specified control rule) of the compliance policy (control rule) (Kim; paragraphs 0037, 0043, 0045 and 0061; Kim discloses an automatic configuration device includes an automation domain knowledge database 200.  A specification manager 400 transmits specification information to the automation domain knowledge database 200.  The specification information includes device type information and control configuration information.  A control group manager 210 of the automation domain knowledge database 200 compares the specification information of the IoT device with a specified control rule to generate, assign or change a cluster corresponding to the specification information.  Therefore, the control rule would necessarily have an identifier in order for it to be specified for the particular IoT device), 
wherein the compliance policy (SL operations) is transmitted to the gateway device in an instance in which the IoT management agent (DSLT-MF) retrieves the compliance policy (SL operations) based on the policy identifier (SL transaction and/or sequence identifier) (see Seed; paragraphs 0114, 0125-0127, and 0140; Seed discloses a SL transaction identifier, as well as, a SL sequence identifier.  The DSLT-MF 1206 receives a DSLT trigger request 1222 such that the DSLT-MF 1206 disseminates a DSLT-REQ 1224/26 to a DSLT-CF 1212/14 hosted on an IoT device.  The DSLT trigger request consist of SL operations targeting one or more targets, i.e. the 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claim 4, Kim, Matthews and Seed disclose all the limitations of claim 1, as discussed above, and further the combination of Kim, Matthews and Seed clearly discloses wherein the IoT management (DSLT-MF) invokes the application programming interface with an argument that specifies a network path (URI) for the configuration data (see Seed; paragraphs 0114, 0126, 0135 and Table 9; Seed discloses a SL transaction identifier, as well as, a SL sequence identifier.  The DSLT-Trigger consists of one or more SL operations for the targets, i.e. IoT devices, to perform.  An API is used to send the DSLT messages that includes the SL sequence identifier.  The identifier may include URIs that specify the order for the sequence of operations).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claims 6, 13 and 19, Kim, Matthews and Seed disclose all the limitations of claim 1, as discussed above, and further the combination of Kim, Matthews and Seed clearly discloses wherein the configuration data comprises a configuration file comprising a value (temperature/humidity) for a least one setting for the IoT endpoint (see Kim; paragraphs 0074, 0075, 0088 and 0089; Kim discloses values for a parameter, such as temperature and humidity information.  Based on analysis of the information a mode for the IoT device is set and a parameter is sent to the IoT device for control based on the mode setting). 
Regarding claims 11 and 18, Kim, Matthews and Seed disclose all the limitations of claims , as discussed above, and further the combination of Kim, Matthews and Seed clearly discloses wherein invoking the function that generates the configuration data for the IoT endpoint further cause the computing device to invoke the function at a periodic interval (sampling cycle) (see Kim; paragraphs 0058 and 0077; Kim discloses that sensing data, such as temperature and humidity, is collected on a sampling cycle.  And the data analyzer, which collects the data, performs prediction and learning analysis on the data.  Therefore, the analysis function would be performed on an interval, such as the sampling cycle.  In other words, the analysis is done when the data is collected which is on a cycle). 

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 2019/0190737 A1) in view of Matthews et al. (U.S. 20190020718 A1) and Seed et al. (U.S. 2018/0270295 A1), as applied to claims 8 and 15 above, and further in view of Barnett, JR. (U.S. 2017/0345420 A1).
Regarding claims 10 and 17, Kim discloses all the limitations of claims 8 and 15, as discussed above, and while Kim discloses showing the results of the collected data and analysis to a user (see Kim; paragraphs 0054 and 0071), the combination of Kim, Matthews and Seed does not explicitly disclose wherein the machine readable instructions, when executed by the processor, further cause the computing device to at least: receive a command to invoke the function; and invoke the function in response to receipt of the command.
In analogous art, Barnett discloses receive a command to invoke the function (see Barnett; paragraphs 0086 and 0087; Barnett discloses the use of sensor data in response to a user 
 invoke the function in response to receipt of the command (see Barnett; paragraphs 0086 and 0087; Barnett discloses analysis is done of sensor data based on the user command).
One of ordinary skill in the art would have been motivated to combine Kim, Matthews, Seed and Barnett because they all disclose features of collecting and using data for IoT devices, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Barnett’s user command feature into the combined system of Kim, Matthew and Seed in order to provide interconnections with external sensors based on a combination of user commands and sensor data (see Barnett; paragraph 0009).  In particular, the user giving a command such as "What is the temperature” would allow for the data analyzer to analyze collected sensor data to set a mode, as an example, for an air conditioner and show the results to the user (see Kim; paragraphs 0071 and 0089). 

Claims 5, 7, 12, 14 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 2019/0190737 A1) in view of Matthews et al. (U.S. 20190020718 A1) and Seed et al. (U.S. 2018/0270295 A1), as applied to claims 1, 8 and 15 above, and further in view of Sender et al. (U.S, 2017/0126577 A1).
Regarding claims 5 and 12, Kim discloses all the limitations of claims 1 and 8, as discussed above, and while Kim discloses a IoT device specification information includes hardware and software version information (see Kim; paragraph 0045) and the configuration data including a parameter for a mode setting (see Kim; paragraph 0089), as discussed above, the 
In analogous art, Sender discloses wherein the configuration data comprises a software package to be installed on the IoT endpoint (see Sender; paragraph 0096; Sender discloses an IoT management service that provides for updating software on the IoT device).
One of ordinary skill in the art would have been motivated to combine Kim, Matthew, Seed and Sender because they all disclose features of an Internet of Things (IoT) framework, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Sender’s updating software feature into the combined system of Kim, Matthew and Seed in order to provide the benefit of updating the software version of the IoT device (see Kim; paragraph 0045).  For example, Kim’s system analyzes collected sensor data and determines a mode set for the IoT device (see Kim; paragraph 0089), Sender would provide for the software to be updated in the case the software version needs to be updated for an optimal execution of the set mode.
Regarding claims 7, 14 and 20, Kim, Matthew and Seed discloses all the limitations of claims 1, 8 and 15, as discussed above, and while Kim discloses a IoT device specification information includes hardware and software version information (see Kim; paragraph 0045) and the configuration data including a parameter for a mode setting (see Kim; paragraph 0089), as discussed above, the combination of Kim, Matthew and Seed does not explicitly disclose wherein the configuration data comprises an updated version of a firmware for the IoT endpoint. 
In analogous art, Sender discloses wherein the configuration data comprises an updated version of a firmware for the IoT endpoint (see Sender; paragraphs 0096 and 0105; 
One of ordinary skill in the art would have been motivated to combine Kim, Matthew, Seed and Sender because they all disclose features of an Internet of Things (IoT) framework, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Sender’s updating software/firmware feature into the combined system of Kim, Matthew and Seed in order to provide the benefit of updating the software version of the IoT device (see Kim; paragraph 0045).  For example, Kim’s system analyzes collected sensor data and determines a mode set for the IoT device (see Kim; paragraph 0089), Sender would provide for the software to be updated in the case the software version needs to be updated for an optimal execution of the set mode. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hao et al. (U.S. 2017/0155703 A1) discloses configuration parameters may be part of a policy engine, stored by a cloud server, which controls IoT devices.
Wang et al. (U.S. 2016/0344841 A1) discloses a management application configures and changes the policies, which are maintained at an IoT server, for IoT devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653.  The examiner can normally be reached on M-F 7:30am-5:00pm (every other Fri off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.C/Examiner, Art Unit 2443                                                                                                                                                                                                        01/12/2021

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451